224 Ga. 352 (1968)
161 S.E.2d 874
MACK
v.
THE STATE.
24596.
Supreme Court of Georgia.
Submitted May 13, 1968.
Decided May 23, 1968.
Aaron Kravitch, for appellant.
Andrew J. Ryan Jr., Solicitor, Tom Edenfield, for appellee.
DUCKWORTH, Chief Justice.
Neither of the offenses for which the appellant was convicted is a capital felony, nor was any demurrer filed and ruled upon which raised any constitutional question. The only mention of a question pertaining to the Constitution is in the enumeration of errors. The case involves no question for decision that lies within the jurisdiction of the Supreme Court (Code Ann. § 2-3704; Const. of 1945), but it is within the jurisdiction of the Court of Appeals. Code Ann. § 2-3708; Const. of 1945. Accordingly, the case is returned to the Court of Appeals.
Returned to the Court of Appeals. All the Justices concur.